UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2075



JOHN ANDREWS; SOFIANE BENAFFANE,

                                          Plaintiffs - Appellants,

          versus


UNKNOWN DOC EMPLOYEES (NUMBERS 1-100) AS
AGENTS,   SERVANTS   OR   EMPLOYEES   OF   THE
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES;   UNKNOWN   MRDCC   INMATE;   COUNTY
COMMISSIONERS   OF   WORCESTER   COUNTY;   IRA
SHOCKLEY, Warden, Worcester County Jail;
WORCESTER COUNTY DETENTION CENTER; UNKNOWN
WORCESTER COUNTY JAIL EMPLOYEES (NUMBERS 1-
100), as agents, servants or employees of the
Worcester County Jail; UNKNOWN WORCESTER
COUNTY JAIL INMATES (NUMBERS 1-100),

                                           Defendants - Appellees,

          and


STATE OF MARYLAND; DEPARTMENT OF PUBLIC SAFETY
AND   CORRECTIONAL   SERVICES,   Division   of
Correction;     WILLIAM     W.     SONDERVAN,
Commissioner, Department of Public Safety and
Correctional Services,

                                                       Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-396-WDQ)
Submitted:   January 28, 2005           Decided:   February 25, 2005



Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. P. Szymkowicz, John T. Szymkowicz, SZYMKOWICZ & SZYMKOWICZ, LLP,
Washington, D.C., for Appellants.     Daniel Karp, Matthew Peter,
ALLEN, KARPINSKI, BRYANT & KARP, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

            John   Andrews   and   Sofiane   Benaffane   appeal    from   the

district court’s orders dismissing without prejudice their claims

against the County Commissioners of Worcester County, Warden Ira

Shockley,   and    various   unknown   employees   and   inmates    of    the

Worcester County Jail based on their failure to exhaust available

administrative remedies, as required by 42 U.S.C. § 1997e(a)

(2000), and denying their motion for entry of final judgment as to

these claims pursuant to Fed. R. Civ. P. 54(b).          We have reviewed

the briefs, the joint appendix, and the district court’s orders and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.           See Andrews v. Maryland, No.

CA-04-396-WDQ (D. Md. June 3, 2004; July 22, 2004).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -